DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is sent in response to Applicant’s communication received on 06/09/2020 for application number 16/896,267. The Office herby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.
   
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/02/2020 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dai et al., US Pub. No.: [2020/0242735 A1].
Re. Claim 1, Dai discloses:
A method for imaging a sample using a microscope [a microscope configured to magnify a sample and image the sample onto a first image plane of the microscope |0015], the method comprising: recording a first image of the sample, the first image being represented by image data [camera 600 is used to capture images |0029]; 
extracting sample information from the first image by analyzing the image data using an analyzer [The reconstruction module 700 may obtain a set of image stacks of the sample by extracting pixels from the images recorded by the image sensor 600 |0059]; 
scanning at least a part of the sample with a light beam while modulating the light beam based on the extracted sample information [The super-resolution lattice light field microscopic imaging system 10 is configured to scan angles on the frequency domain plane or shift spatial positions on the image plane. |0032]; 
and recording a second image of the sample during and/or after scanning the sample with the modulated light beam [a second image plane of an imaging camera lens and coupled with the microlens array through the imaging camera lens, and configured to record the modulated image |0006].

Re. Claim 19, This claim is interpreted and rejected for the same reason set forth in claim 1.

Re. Claim 20, This claim is interpreted and rejected for the same reason set forth in claim 1 and 19.
Allowable Subject Matter
6.	Claim 2-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488